Citation Nr: 1448706	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  05-17 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from March 1967 to December 1970, and additional unverified reserve component service.  He died in July 2004.  The appellant is his surviving spouse.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2011, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. § 5107(a) (West 2002) and 38 C.F.R. § 20.901 (2014).

In June 2012, the Board denied the appellant's claims for DIC under the provisions of 38 U.S.C.A. § 1151 and under the provisions of 38 U.S.C.A. § 1310 based on service connection for the cause of the Veteran's death.  The Veteran subsequently appealed the June 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court issued a Joint Motion for Remand (JMR) filed by representatives for the parties vacating the Board's decision as to the claim for DIC under the provisions of 38 U.S.C.A. § 1151, and remanding the claim to the Board for further proceedings consistent with the JMR.  The JMR further indicated that the appellant did not dispute the Board's denial of her claim to DIC under the provisions of 38 U.S.C.A. § 1310 based on service connection for the cause of the Veteran's death and the Board's denial of this claim was not disturbed.

In October 2013, the Board requested a medical expert opinion from VHA pursuant to 38 U.S.C.A. § 5107(a) (West 2002) and 38 C.F.R. § 20.901 (2014).  That medical opinion was rendered in December 2013 and an addendum to that opinion as rendered in May 2014.  VA provided a copy of that opinion and addendum opinion to the appellant by correspondence dated in January 2014 and June 2014 and provided her the opportunity to submit additional argument and evidence.  See 38 C.F.R. § 20.903 (2014). 

In July 2014, the appellant indicated that she had no additional argument or evidence to submit and requested that the Board immediately proceed with the adjudication of her appeal.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents contained in Virtual VA reveals that they consist of various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file contains no documents at this time.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's death was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated in June 2005 and June 2008, sent after the initial unfavorable decision issued in January 2005, advised the appellant of the evidence and information necessary to substantiate her claim for DIC benefits in accordance with 38 U.S.C. 1151.  Both letters advised the appellant of her and VA's respective responsibilities in obtaining such evidence and information.

Neither the June 2005 letter nor the June 2008 letter contained any specific notice with respect to how a rating and/or effective date would be assigned if entitlement to compensation was established.  However, this results in no prejudice to the appellant as the decision herein will not result in a grant of a benefit for which a rating and/or effective date need be assigned.  Finally, neither the appellant nor her representative have alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records and various private treatment records have been obtained and considered.  Finally, the appellant has not identified any additional, outstanding records that have not been requested or obtained.  

A VHA medical opinion was obtained in December 2013 in order to adjudicate the instant claim and the physician subsequently provided an addendum opinion in May 2014.  In this regard, the Board notes that the VHA physician offered an opinion as to the instant claim and based his conclusions on a review of the record, to include lay statements submitted in support of the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Furthermore, the opinion is accompanied by a complete rationale that relies on and cites to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an opinion with respect to the issue on appeal has been met.



Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

The appellant contends that the Veteran received negligent care from VA and that this negligence ultimately lead to his death.  Specifically, she contends that VA failed to timely diagnose the Veteran's atherosclerotic vascular disease, which caused a delay in his treatment and resulted in his death.  She further alleges that VA failed to follow the proper standard of care with regards to the Veteran, who was a 56 year old man with hypertension, and that treatment visits to VA were not effective and should have included carotid workups at each such visit.

Title 38 U.S.C.A. § 1151 provides that a veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b).  VA considers each involved body part or system separately.  Id. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1).  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability, does not establish cause. Id. 

Hospital care, medical or surgical treatment, or examination cannot cause the continuation or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R.       § 17.32.  38 C.F.R. § 3.361(d)(1).  Minor deviations from the requirements of          § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b), as in emergency situations.  Id. 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

VA treatment records indicate that the Veteran was seen on several occasions and was essentially without complaints for many months prior to his death.  He had poorly controlled hypertension and hyperlipidemia with a family history significant for early coronary artery disease and myocardial infarction death.

Private records indicate that the Veteran sought treatment in July 2004 for a history of left carotid bruit, transient ischemic attacks, loss of balance, headache and memory loss.  The Veteran reported four to five days of severe headaches and difficulty with memory that was severe enough that he was having difficulty remembering how to do his job.  Physical examination revealed a left carotid bruit and he was scheduled for a magnetic resonance imaging (MRI) scan of the head and carotid sonography.  The MRI scan showed recent carotid infarct in the right parietal area and a hemorrhagic infarct in the right basal ganglia.   Sonography showed severe high-grade stenosis.  A carotid artery color Doppler evaluation revealed moderate plaque in the right carotid bulb and very restricted flow in the right proximal carotid artery.  A carotid angiogram was performed in July 2004 at a private facility.  Results indicated that there was a critical, nearly occlusive, right carotid artery stenosis.  It was noted that the Veteran was also having flurries of transient ischemic attacks.  The Veteran underwent a right carotid endarterectomy with onlay patch.  The Veteran initially responded well to the surgery, however, several days later he became unresponsive and had signs of significantly increased intracranial pressure.  An apnea test determined that there was no respiration and the Veteran died in July 2004.

The Veteran's death certificate reflects that his death in July 2004 resulted from a cerebral hemorrhage due to atherosclerotic vascular disease.

A February 2007 opinion from Dr. C. N., a private physician, reflected his opinion that had the Veteran's carotid stenosis been discovered sooner, he could have been treated before an emergent carotid endarterectomy was performed in July 2004, and the Veteran would have had a better chance for survival.  The private physician also opined that the standard of care for a 56 year old hypertensive patient (such as the Veteran) would require that the physical examination include an analysis of the carotid arteries (ultrasound, computed tomography scan, MRI or stethoscope) particularly in a patient with a positive family history of vascular disease and who had chronic hypertensive blood pressures in the 160/90 range.

A January 2012 VHA physician, Dr. G. S., opined that it was less likely than not that VA failed to meet the standard of care in the Veteran as he had been examined by several different providers, that the Veteran did not voice any symptoms to the providers which would have lead them to specifically examine the carotids and that it was very unlikely that several different providers would all simultaneously breach the standard of care at the same time.  The physician further opined that it was not the standard of care to listen to the carotid arteries on each and every patient at each and every examination unless there were complaints suggestive of a transient ischemic attack.  The physician stated that while VA could have been timelier in providing the Veteran was access to see a physician when he was having his vague symptoms in May 2004, this action was less likely than not a cause of the Veteran's death based on the fact that the plaque rupture was probably already occurring during those symptoms.  Further, the physician stated that the Veteran's death was likely the result of a post op hyperperfusion syndrome in the setting of prior recent strokes, particularly one recent stroke that was deemed in the record as being hemorrhagic.   Therefore, if the recent strokes were occurring during the symptoms where he was waiting for a VA appointment, they were still happening nonetheless, and the outcome of surgery would have been the same in the physician's opinion.

The January 2012 VHA physician further opined that it was not at least as likely as not that the VA's failure to diagnose atherosclerotic disease, including carotid abnormality, in February 2003, March 2003, April 2003, and May 2004 was the actual cause of the Veteran's death in July 2004 due to cerebral hemorrhage due to atherosclerotic heart disease.  The physician explained that there is no relationship between atherosclerotic heart disease and cerebral hemorrhage post op endarterectomy, that there was no objective evidence in the entire chart that could be found that documented the presence of any organic heart disease, which might give rise to a cardiogenic cerebral embolic source.  Further, the physician explained that the Veteran did not have a cardiogenic embolus as he clearly ruptured an internal carotid artery plaque, causing subtotal occlusion of the vessel, akin to what happens in the coronary arteries when a heart attack occurs, only occurring in the internal carotid arteries.  The physician stated the Veteran's actual cause of death was a cerebral hemorrhage caused by a post-operative hyperperfusion syndrome.  Finally, the physician opined that it is not as likely as not that any action by the VA or event brought about by the VA directly caused the Veteran's death reasoning that it was directly caused by a cerebral hemorrhage due to a postoperative complication and these complications were predicted in the medical records by the surgeon prior to the surgery.

In a December 2013 VHA opinion from Dr. D. O., the physician opined that it was less likely that not (probability less than 50 percent) that VA failed to meet the standard of care for an individual of the Veteran's age and medical history as known to VA and that VA's failure to include an analysis of the carotid arteries during treatment provided from February 2003 to May 2004 did not breach the standard of care.  The physician noted that he had reviewed the Veteran's medical records, to include private and VA treatment records, literature and the community standards of care when making this assessment.  

The VHA physician noted that the Veteran had received care from a private physician from April 1996 to his death in July 2004, that he had entered the VA system in February 2003 primarily for medication benefits and that he was seen monthly from February 2003 to April 2003 for adjustment in his hypertensive regimen.  The physician noted that the Veteran had achieved adequate blood pressure as of April 2003, that an annual follow-up appointment had been scheduled for the following year and that he had continued to receive care from his private physician during that period.  The physician noted that he had reviewed VA treatment notes dated in February 2003, March 2003, April 2003 and May 2004 as well as private treatment notes and none of the treatment notes reviewed had documentation to support that carotid arteries were auscultated for bruits.  The physician noted that the fact that several primary care providers working within and outside the VA system did not auscultate the carotids or perform a comprehensive vascular examination strongly suggested that this practice was not the standard of care.  Further, he noted that he had confirmed with several primary care providers locally that it was not the standard of care for primary care physicians working within the VA system, at the affiliated tertiary care institution or in private practice to auscultate the carotid arteries or to perform a comprehensive vascular examination in asymptomatic patients regardless of their risk profile.  The physician noted that the standard of care in such patients is to aggressively manage their risk profile.

The VHA physician noted the February 2007 opinion of  Dr. C. B. and responded that such opinion was based on a presumption which may or may not be true, that the Veteran died three days after undergoing carotid surgery due to an intracerebral hemorrhage that was probably the result of post-carotid endarterectomy hyperperfusion syndrome.  However, the physician noted that this particular syndrome was a recognized possibility irrespective of the urgency of the surgery and may have occurred had the Veteran been operated at an earlier time.  Further, the physician noted that Dr. C. B.'s opinion that the standard of care for a 56 year old hypertensive patient should include the assessment of the carotid arteries, either by auscultation or noninvasive imaging, was not supported by the literature and the majority of national medical societies.  The physician noted that it is not correct that auscultation of the carotid arteries is assumed to be a valuable screening test-despite being simple to perform and inexpensive-as the utility of the examination maneuver in asymptomatic patients was not recommended in asymptomatic patients by several national societies and the data supporting the recommendation of one society to perform ultrasonography screening for individuals age 55 years or older with cardiovascular factors was lacking.  The physician noted that while there remains some controversy among some of the leading medical societies regarding the evaluation of carotid disease in asymptomatic patients, the accepted standard of care is to not screen for carotid artery disease in asymptomatic patients.  The VHA physician further discussed the components to screening for carotid disease in an asymptomatic population to include the effectiveness of the early detection and treatment, the potential harms of screening and treatment and the estimate of the magnitude of net benefit.  

In a May 2014 addendum opinion to the December 2013 opinion, Dr. D. O. noted that the two methods used to screen for carotid artery stenosis were auscultation with stethoscope and noninvasive testing, and that neither method was the standard of care for screening asymptomatic patients.  The physician noted that it had been recognized for decades-and the guidelines do not specifically mention auscultation as a screening tool-that auscultation of the neck with a stethoscope was an imperfect screening test for carotid stenosis as it was subject to considerable inter-observer variation among clinicians in the interpretation of the key auditory characteristics to predict carotid stenosis and that bruit heard over a carotid artery was a poor predictor that an ischemic stroke will occur in its arterial distribution.  Further, the guidelines recommended against the routine screening by ultrasound in asymptomatic patients and it was well-recognized that ultrasound assessment of the carotid arteries was more sensitive and specific for detecting carotid artery stenosis as compared to auscultation with a stethoscope.  Thus, the physician reasoned, it was reasonable to assume that the utility of auscultation-which is an inferior screening tool as compared to the ultrasound-would not be considered a useful screening test.  In the physician's opinion, routine auscultation with a stethoscope is not considered the standard of care as there is a paucity of the evidence that argues for or against the utility of auscultation with a stethoscope to detect carotid artery stenosis in asymptomatic patients and is supported by the lack of documentation in the office notes by the Veteran's private physician and VA providers.  The physician continued that various factors contributed to the success of screening and that it was erroneous to presume that earlier detection of a carotid bruit would have led to a more favorable outcome.

The VHA physician again opined that it was less likely than not (probability less than 50 percent) that the VA failed to meet the standard of care for an individual of the Veteran's age and medical history known to the VA as the standard of care is to not routinely perform carotid auscultation with a stethoscope in asymptomatic patients.  The physician further noted that the Veteran's untimely death did not occur due to a delay in diagnosis but rather during the post-operative period, likely due to post-carotid endarterectomy reperfusion syndrome.  The physician further opined that such was a known risk associated with this type of surgery, is unrelated to the urgency of the surgery and may have occurred had the Veteran been operated at an earlier time.

As indicated, the Board observes that there record includes conflicting evidence on the question of whether VA failed to meet the standard of care for the Veteran and whether any breach in the standard of care resulted in his death.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).   However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 17 (1991).   In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 38 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

In this appeal, the Board finds the VHA opinion from Dr. D. O. to be most persuasive on the question of whether VA failed to meet the standard of care for the Veteran.  As indicated, this opinion clearly was based upon full consideration of the record and medical literature, to include the Veteran's documented medical history, the appellant's assertions and the assertions of Dr. C. B.  However, unlike the February 2007 opinion from Dr. C. B., the opinion from Dr. D. O. is supported by full, clearly-stated rationale.  Accordingly, the Board accords the VHA physician's opinion full probative weight as to the standard of care question.

By contrast, the only opinion submitted in support of the claim-Dr. C. B.'s February 2007 opinion that VA failed to provide the appropriate standard of care for the Veteran, and that the Veteran would have had a better chance of survival had his carotid stenosis been discovered sooner-is not considered persuasive.  No rationale was provided in support of this opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  This February 2007 opinion is therefore afforded little, if any, probative weight.

In addition, the Board notes the January 2012 VHA physician's opinion that it was less likely than not that VA failed to meet the standard of care and that it was not the standard of care to listen to the carotid arteries on each and every patient at each and every examination unless there were complaints suggestive of a transient ischemic attack.  However, and as detailed in the May 2013 JMR, this opinion did not directly address the standard of care as asserted by the appellant and the February 2007 opinion from Dr. C. B..  Specifically, this VHA physician did not address whether the Veteran should have been comprehensively examined for vascular disease in light of his present condition and family history.  As such, to the extent that this opinion did not address the standard of care for the specific Veteran in this case, the opinion is being afforded little, if any, probative weight.

In reaching this conclusion, the Board has also considered the appellant's and her representative's assertions that VA negligently cared for the Veteran and that VA breached the standard of care for the Veteran.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the appropriate standard of care for the Veteran as well as the potential relationship between the Veteran's death and any medical care administered by VA to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Here, while the appellant and/or her representative are competent to describe their observations regarding the Veteran's physical manifestations and complaints, the Board accords such statements regarding the appropriate standard of care for the Veteran and the cause of his death little probative value as they are not competent to opine on such a complex medical question.  Specifically, rendering an opinion as to the appropriate standard of care for the Veteran as well as the cause of his death requires an understanding of the common practices and treatment standards in the medical community and applying such to the Veteran's case.   Therefore, as the appellant and/or her representative are not competent to render an opinion as to the relationship between the Veteran's death and his VA administered care or treatment, the Board accords such statements no probative weight.  

Further, the appellant and/or her representative have offered only conclusory statements regarding the appropriate standard of care for the Veteran as well as
 the relationship between the care administered by VA and the Veteran's death.  In contrast, the VHA physician took into consideration all the relevant facts in providing an opinion, to include the appellant's contentions regarding the care that the Veteran received and the appropriate standard of care for the Veteran.  Therefore, the Board accords greater probative weight to the VHA physician's opinion.

Moreover, the Board notes the statements of the appellant that the Veteran had contacted his representative and requested assistance in obtaining a VA appointment and that he had been advised that a stress test would be scheduled in May 2004.  However, a review of the claims file is negative for documents suggesting that the Veteran had sought assistance from his representative in obtaining a VA appointment and the appellant's representative has submitted no such evidence substantiating this allegation.  Further, the Board notes that the record does not show, and the appellant has submitted no records reflecting, that the Veteran requested a stress test or that cardiology evaluation had been scheduled are associated with the claims file

In addition, in adjudicating this claim, the Board must assess not only competency of the appellant's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   The Board notes that the appellant has asserted that the Veteran reported symptoms such as severe headaches and forgetfulness to his VA providers in May 2004.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regards, a May 2004 VA treatment note indicates that the Veteran had denied any current complaints.  Further, a July 2004 private treatment note indicates that the Veteran had presented with complaints of headaches for the past four to five days.  A July 2004 private consultation noted that the Veteran had presented with four or five days of lightheadedness and memory difficulties.  A September 2006 treatment summary from the Veteran's private physician also stated that the Veteran had complained of four or five days of severe headaches and difficulties with memory in July 2004.  Such statements, to include those made in May 2004 and July 2004, were made by the Veteran during the course of treatment and are highly probative.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see Williams v. Gov. of Virgin Islands, 271 F. Supp.2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board notes the appellant's May 2005, April 2006 and March 2014 statements in which she detailed the nature and circumstances surrounding the Veteran's May 2004 VA treatment as well as conversations he purportedly had with the VA treatment provider.  However, there is no indication in the records that the appellant attended this treatment visit with the Veteran and she has not otherwise indicated that she was present during such treatment visit.  Therefore, the appellant's statements made in connection with this pending claim for VA benefits that the Veteran had complained of symptoms such as severe headaches and forgetfulness to his VA provider, or that he had requested that a stress test be conducted, in May 2004 are inconsistent with the contemporaneous evidence and, therefore, are not credible.   Consequently, the Board assigns no probative weight to such statements.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R.            § 3.102; Gilbert, supra. 


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


